Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0001121
                                                         06-NOV-2015
                                                         02:15 PM



                          SCWC-12-0001121

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                vs.

                         RAYMOND S. DAVIS,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0001121; CASE NO. 1DTA-12-01623)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Raymond S. Davis’s

 Application for Writ of Certiorari, filed on September 24, 2015,

 is hereby accepted and will be scheduled for oral argument.       The

 parties will be notified by the appellate clerk regarding

 scheduling.

           DATED: Honolulu, Hawaiʻi, November 6, 2015.

 John M. Tonaki and               /s/ Mark E. Recktenwald
 Phyllis J. Hironaka
 for petitioner                   /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson